No. 79-112
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1980


CONTINENTAL INSURANCE COMPANY and
RAYMOND CORCORAN TRUCKING, Employer,
                           Defendant and Appellant,


RICHARD B. HORTON,
                           Claimant and Respondent.


Appeal from:    Workers' Compensation Court
                Honorable William E. Hunt, Judge presiding.
Counsel of Record:
     For Appellant:
          Pedersen, Herndon, Harper      &   Munro, Billings, Montana
     For Respondent:
          William T. Kelly, Billings, Montana


                                       Submitted on briefs: April 24, 1980
                                                     Decided :   JUL 2 2 1~
Filed:   JUL 2 2 I Y B ~
Mr.    C h i e f J u s t i c e F r a n k I. Haswell d e l i v e r e d t h e O p i n i o n of           the

Court.

            C o n t i n e n t a l I n s u r a n c e Company a p p e a l s f r o m a n o r d e r o f         the

Workers'       C o m p e n s a t i o n C o u r t d e n y i n g t h e I n s u r a n c e Company's

motion f o r an evidentiary hearing p r i o r t o a j u d i c i a l                          deter-

mination of         a n award of           a t t o r n e y f e e s and c o s t s .

           R i c h a r d B.    H o r t o n ( c l a i m a n t ) was i n j u r e d i n a n i n d u s t r i a l

a c c i d e n t o n May 2 8 ,        1975.     H i s i n j u r y a r o s e o u t of     and i n t h e

c o u r s e of h i s employment.                Initially,        t h e I n s u r a n c e Company p a i d

c l a i m a n t h i s p r o p e r d i s a b i l i t y r a t e and c e r t a i n m e d i c a l expenses.

During approximately t h e next 18 months t h e claimant                                   sought addi-

t i o n a l m e d i c a l a s s i s t a n c e f o r h i s i n j u r y and u n d e r w e n t two

operations.           By J u n e ,      1 9 7 7 , t h e I n s u r a n c e Company w a s r e f u s i n g t o

pay c e r t a i n m e d i c a l e x p e n s e s i n c u r r e d by c l a i m a n t .     They a l s o

r e f u s e d t o pay c l a i m a n t ' s     full disability rate.                  As a r e s u l t ,

claimant       f i l e d a p e t i t i o n f o r an emergency h e a r i n g b e f o r e t h e

Workers'       Compensation Court.                  That Court e n t e r e d f i n d i n g s of

fact,     c o n c l u s i o n s of    law and judgment            in claimant's           favor.

           The judgment              awarded a t t o r n e y f e e s and c o s t s t o c l a i m a n t

p u r s u a n t t o s e c t i o n 92-616,        R.C.M.      1947         [now s e c t i o n

39-71-611,        MCA].        Claimant's          attorney submitted a statement t o

t h e Workers'        Compensation Court c l a i m i n g a t t o r n e y f e e s and c o s t s

i n c u r r e d i n t h e c a s e t o t a l i n g $3,355.19.            Subsequently,           the

I n s u r a n c e Company f i l e d a p e t i t i o n r e q u e s t i n g a h e a r i n g o n t h e

question of         attorney fees.

           A h e a r i n g was h e l d b e f o r e t h e W o r k e r s '       Compensation Court

f o r t h e l i m i t e d p u r p o s e o f h e a r i n g a r g u m e n t s on w h e t h e r a h e a r i n g

on a t t o r n e y f e e s should be g r a n t e d .            The Workers'           Compensation

Court entered an order granting Horton's motion f o r leave

t o verify h i s previously filed statement for attorney fees

and c o s t s , and d e n i e d t h e I n s u r a n c e Company's m o t i o n f o r a n e v i -

d e n t i a r y h e a r i n g p r i o r t o a n award of          a t t o r n e y f e e s and c o s t s .
This appeal followed.

             The s o l e i s s u e ,   a s f r a m e d b y a p p e l l a n t I n s u r a n c e Company,

i s w h e t h e r t h e 1979 amendment t o s e c t i o n 39-71-611,                        MCA,     pro-

v i d i n g t h a t a t t o r n e y f e e s s h a l l b e e s t a b l i s h e d by t h e W o r k e r s '

Compensation judge              i n s t e a d of    t h e D i v i s i o n of Workers'

Compensation r e q u i r e s t h e o p p o r t u n i t y f o r an e v i d e n t i a r y h e a r i n g ,

i n c l u d i n g sworn t e s t i m o n y and c r o s s - e x a m i n a t i o n    prior t o the

j u d i c i a l d e t e r m i n a t i o n and award of        attorney fees.

             I n 1 9 7 9 , s e c t i o n 39-71-611,          MCA,    was amended.                Prior to

t h e amendment         t h i s s t a t u t e read:

             "In the event the insurer denies the claim for
             compensation o r terminates compensation
             b e n e f i t s , and t h e c l a i m is l a t e r adjudged
             c o m p e n s a b l e , b y t h e d i v i s i o n o r o n a p p e a l , the
             insurer shall                   reasonable                & attor-
                                                              -
             n e y s ' - -a s e s t a b l i s h e d by t h e d i v i s i o n . . . "
                        fees
             (Emphasis added.)

             A f t e r t h e amendment        t h i s s t a t u t e read:

             "In the event an insurer denies l i a b i l i t y for
             a c l a i m f o r c o m p e n s a t i o n o r t e r m i n a t e s compen-
             s a t i o n b e n e f i t s and t h e c l a i m i s l a t e r
             a d j u d g e d c o m p e n s a b l e b y t h e w o r k e r s ' compen-
             s a t i o n j u d g e o r o n a p p e a l , the i n s u r e r s h a l l
             pay r e a s o n a b l e c o s t s & a t t o r n e y s ' -e-a s fe s
             e s t a b l i s h e d by the w o r k e r s ' c o m p e n s a t i o n
             judge."           (Emphasis added.)


             For t h e purposes of            this case,           the only pertinent distinc-

t i o n between t h i s s t a t u t e as           i t e x i s t e d p r i o r t o t h e amendment

a n d a f t e r t h e amendment          is t h e s u b s t i t u t i o n of      "workers'         compen-

s a t i o n judge"      for "division."

             I n 1 9 7 8 , p r i o r t o t h e amendment,            t h i s Court decided t h e

c a s e of     Smith v.      P i e r c e P a c k i n g Co.    (19781,             M o n t . -9        58 1
P.2d 8 3 4 , 35 St.Rep.         979.       I n Smith,        as i n the present case,                   the

a p p e l l a n t contended t h a t an award of                 a t t o r n e y f e e s was       improper

f o r t h e r e a s o n t h a t no e v i d e n c e o f       s u c h f e e s was a d d u c e d b e f o r e

t h e Workers'        Compensation Court.                 I n Smith,       as     in the present

case,     t h e a p p e l l a n t c i t e d C r n c e v i c h v.    Georgetown R e c r e a t i o n

Corp.     (1975),       1 6 8 Mont. 1 1 3 , 5 4 1 P.2d 56,   for the proposition
t h a t e v i d e n c e must be i n t r o d u c e d i n t h e D i s t r i c t Court         to

d e m o n s t r a t e t h e p r o p e r amount o f     attorney fees.              This Court's

response t o the appellant's                   c o n t e n t i o n i n S m i t h was a s f o l l o w s :

           " F u r t h e r , c l a i m a n t a r g u e s t h a t no e v i d e n c e p e r
           s e of a t t o r n e y f e e s need be p r e s e n t e d i n a
           workers' compensation case, as the procedure
           e n t a i l s submission of a v e r i f i e d p e t i t i o n t o
           t h e d i v i s i o n , s e t t i n g f o r t h t h e number of h o u r s
           s p e n t and s e r v i c e s performed.              The d i v i s i o n
           a d m i n i s t r a t o r t h e n reviews t h e p e t i t i o n and s e t s
           a 'reasonable fee'.                   W concur."
                                                   e                        M o n t . -9
           5 8 1 P.2d a t 8 3 8 , 3 5 S t . R e p . a t 9 8 4 .

           I n o t h e r words,        the rules pertaining to attorney fees as

e n u n c i a t e d i n C r n c e v i c h do n o t a p p l y i n w o r k e r s '   compensation

cases.       I n the present case,               the appellant contends that the

amendment t o s e c t i o n 39-71-611,                MCA,    r e q u i r e s us   to overrule

Smith and a p p l y t h e Crncevich r u l e t o w o r k e r s '                compensation

cases.       W decline t o s o hold.
              e

           The amendment,            n o t e d a b o v e , m e r e l y c h a n g e s t h e p a r t y who

s e t s the reasonable            fee.     The amendment t o s e c t i o n 39-71-611,

MCA,    does not change t h e Smith d e c i s i o n .                 The s t a t u t e b o t h b e f o r e

a n d a f t e r t h e amendment d o e s n o t r e q u i r e a n e v i d e n t i a r y h e a r i n g

t o determine attorney fees i n workers'                         compensation cases.                The

method used t o f i x a t t o r n e y f e e s i s d i s c r e t i o n a r y w i t h t h e

Workers'       Compensation judge,               and t h e m a t t e r of      allowing a hearing

concerning attorney fees is also discretionary.                                    The f a i l u r e t o

a l l o w such a h e a r i n g i s not p e r s e a n abuse of                  discretion.          In

the present case,             the appellant's            only a l l e g a t i o n of     abuse of

d i s c r e t i o n i s t h e f a i l u r e t o p r o v i d e a h e a r i n g on a t t o r n e y f e e s .

S i n c e we h o l d t h a t s u c h a h e a r i n g i s n o t       required f o r workers'

compensation cases,              t h e Workers'        Compensation Court is affirmed.

           Affirmed.


                                                     Chief J u s t i c e